This is a purported appeal by the former attorneys of Dorothy Mae Papadakos, a party in these consolidated actions, from that part a judgment of the Supreme Court, Suffolk County, dated May 16, 1967, which limited the award of counsel fees to said party to $30,000 and disallowed costs. The parties themselves cross-appealed from the judgment, but their appeals are not considered herein. Purported appeal dismissed, without costs. In an order of Special Term dated September 11, 1967, it was provided, inter alia, that the attorneys be permitted to intervene in the appeal by plaintiff in Action No. 1 “to the limited extent of submitting papers and briefs to sustam the amount of counsel fees awarded by the" judgment ” (emphasis supplied). They were not given permission to prosecute the appeal and argue that the legal fees awarded were inadequate. They were only given permission to intervene in the appeal for the purpose of sustaining the fee awarded. Although respondent-appellant has argued in his brief that the fee award should be reduced, we do not have before us the record upon which the trial court made its determination. Therefore, we have not considered such argument. .Christ, Acting, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.